This Office action is in response to communications filed on 11/19/2019.
Claims 1-20 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-10 of U.S. Patent No. 10,505,895 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1,
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2 is similarly rejected with respect to claim 2 of US Patent No. 10,505,895 B2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 8-11 are similarly rejected with respect to claims 6-10 of US Patent No. 10,505,895 B2.
Claims 12, 17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20-21 of US Patent No. 10,505,895 B2 in view of Official Notice. 
Regarding claim 12, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Official Notice is taken. A non-transitory computer-readable storage medium storing programs to be executed by a processor is a feature well-known in the art and inherent to computer systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 10,505,895 B2 in view of the Official Notice to include a non-transitory computer-readable storage medium storing a program to be executed by the processor.
One of ordinary skill in the art would have been motivated because it would enable a computer system to implement the invention.
Regarding claim 17, 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Official Notice is taken. A non-transitory computer-readable storage medium storing programs to be executed by a processor is a feature well-known in the art and inherent to computer systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 10,505,895 B2 in view of the Official Notice to include a non-transitory computer-readable storage medium storing a program to be executed by the processor.
One of ordinary skill in the art would have been motivated because it would enable a computer system to implement the invention.
Claim 19 is similarly rejected with respect to claim 21 of US Patent No. 10,505,895 B2.
Claims 1, 2, 5, 7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9531663 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding claim 7, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim 9 is similarly rejected with respect to claim 5 of U.S. Patent No. 9531663 B2.







s 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,505,895 B2 in view of Official Notice. 
Regarding claim 12, 
    PNG
    media_image7.png
    566
    965
    media_image7.png
    Greyscale

US Patent No. 9,531,663 B2 does not disclose a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor.
Official Notice is taken. A processor and non-transitory computer-readable storage medium storing programs to be executed by the processor are features well-known in the art and inherent to computer systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 9,531,663 B2 in view of the Official Notice to include a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor.

Regarding claim 17, 
    PNG
    media_image8.png
    667
    963
    media_image8.png
    Greyscale

US Patent No. 9,531,663 B2 does not disclose a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor.
Official Notice is taken. A processor and non-transitory computer-readable storage medium storing programs to be executed by the processor are features well-known in the art and inherent to computer systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 9,531,663 B2 in view of the Official Notice to include a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor.
.
Allowable Subject Matter
Claims 3-4, 6, 13-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7787396 B1 (applicant submitted via IDS), col. 6, lines 50-53, discloses a method where "PE-routers advertise ORF messages to route reflectors and the content of the ORFs may be used to filter the routes advertised by route reflectors to PE-routers", which is relevant to claim 1. 
“BGP Configuration Reference” (Alcatel-Lucent – 2015) discloses a BGP command reference (see page 401) including commands for route filtering.
Chen et al., “Address-Prefix-Based Outbound Route Filter for BGP-4“ (rfc5292 - Network Working Group – 2008), discloses Internet standards regarding ORF BGP for address-prefix-based route filtering.
However, the references do not teach singly, or in combination, all of the recited features of the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446